 

SETTLEMENT AGREEMENT
AND MUTUAL GENERAL RELEASE

 

This SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE (hereinafter the
“Settlement Agreement” or the “Agreement”), is entered into as of the 23rd day
of June, 2017 (hereinafter the “Effective Date”), between and among Auctus Fund,
LLC (hereinafter “Auctus” or the “Fund”), a Delaware limited liability company,
on the one hand, and Textmunication Holdings, Inc. (hereinafter “TXHD” or the
“Company”), a Nevada corporation (collectively hereinafter the “Parties”), on
the other hand.

 

WHEREFORE, on July 22, 2016, the Company entered into a Securities Purchase
Agreement (hereinafter the “SPA” or the “Purchase Agreement”) and a Convertible
Promissory Note (hereinafter the “Note”) with the Fund;

 

WHEREFORE, the Fund has alleged that the Company failed and refused to allow it
to convert all or portions of the debt, as represented by the Note, into shares
of common stock of TXHD, causing an Event of Default by the Company under the
Purchase Agreement and the Note;

 

WHEREFORE, the Fund has filed an action in the United States District Court for
the District of Massachusetts, styled as Auctus Fund, LLC v. Textmunication
Holdings, Inc., Dkt. No. 1:17-CV-10504-IT (D. Mass.)(Talwani, J.)(hereinafter
the “Litigation”), alleged, inter alia, breaches of the Purchase Agreement and
the Note;

 

WHEREFORE, the Fund and the Company have determined it to be in their mutual
interests to amicably resolve outstanding business matters, including any and
all potential disputes, claims, and all matters which have been or could have
been alleged by Auctus or, which have been or could have been alleged by the
Company;

 

NOW THEREFORE, as of the Effective Date of this Agreement and in consideration
of the premises and the mutual covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

1. Settlement Purpose. The Parties agree and acknowledge that they understand
that this Agreement is entered into solely for the purpose of avoiding the
possible future expenses, burdens or distractions of a continuing dispute or
litigation. The Parties further agree and acknowledge that the execution of this
Settlement Agreement does not constitute an admission by any of the Parties of
any liability of any kind or of any wrongdoing by any entity or individual, and
the Parties each specifically deny any and all liability or wrongdoing.

 

2. Consideration / Conversion to Company Common Stock. a) In consideration for
the release, covenants, terms and conditions of this Settlement Agreement, the
receipt and sufficiency of which is hereby acknowledged, the Company agrees to
irrevocably authorize and reserve Five Hundred – Fifty Million (550,000,000)
shares (hereinafter the “Settlement Shares”) of the common stock of the Company
(hereinafter the “Common Stock”) for issuance upon full conversion of the
outstanding obligations of the Company, in accordance with the terms hereof
(including but not limited to the beneficial ownership limitations contained in
the Note) and the Leak-Out Agreement, as contemporaneously executed herewith, in
the form attached hereto as Exhibit A.

 

 1 of 42 

  

 

b) The Company agrees to deliver to its transfer agent, Worldwide Stock
Transfer, LLC (hereinafter the “Transfer Agent”), an irrevocable letter of
instruction (hereinafter the “Irrevocable Letter of Instruction”), in the form
attached hereto as Exhibit B, authorizing and instructing the Transfer Agent to
reserve, issue and deliver such share of the Company’s Common Stock as
contemplated herein, and for the full conversion of such Common Stock, and for
the registration and issuance in the names of the registered holder, for the
benefit of the Fund, of the securities as submitted for conversion or exercise.

 

c) Upon the Effective Date, the Company shall file and deliver such documents,
instruments and/or otherwise to increase the amount of Common Stock in reserve
to a sufficient amount to guarantee full availability for the conversion of the
full amount of the Settlement Shares by the Fund.

 

d) The Company agrees and acknowledges that the ability of the Fund to convert
the outstanding obligations in a timely manner is a material obligation of this
Settlement Agreement and agrees to irrevocably authorize and instruct its
Transfer Agent and such officers, directors and others to guarantee the
availability of sufficient reserve shares of the Common Stock of the Company to
accommodate, at times relevant hereto, a Conversion Notice from the Fund, and
without further action by the Company.

 

3. General Release of All Claims by The Company.

 

a) Textmunication Holdings, Inc., on its own behalf and on behalf of its
predecessors, parents, affiliates, subsidiaries, divisions, successors and
assigns, and its respective trustees, officers, directors, agents,
representatives, employees, principals, shareholders, heirs, executors,
administrators, attorneys, and assigns (collectively the “TXHD Releasors”),
hereby release Auctus Fund, LLC, Auctus Private Equity Fund, LLC, Alfred
Sollami, and Louis Posner, and their respective predecessors, parents,
affiliates, subsidiaries, divisions, successors and assigns, and their
respective trustees, officers, directors, agents, representatives, employees,
principals, shareholders, heirs, executors, administrators, attorneys, and
assigns (collectively hereinafter the “Auctus Releasees”), from any and all
liability, actions, claims, damages, expenses or costs of whatever nature,
including but not limited to compensatory damages, punitive damages, equitable
relief and attorneys’ fees and costs, related to or arising out of the Purchase
Agreement, the Note and/or business relationship between and among the Fund and
the Company. The Parties agree that this release of claims is intended to be a
broadly construed “General Release” and includes any dispute, action or claim
that is known or unknown to the TXHD Releasors, including but not limited to,
claims based on a breach of an express or implied contract; breach of the
covenant of good faith and fair dealing; any action arising in tort, including,
but not limited to, securities fraud, fraud and deceit, negligent
misrepresentation, libel, slander, defamation, and/or any other claims arising
from intentional or negligent misconduct; and any and all other claims arising
under Chapters 93A, or other Chapters of the Massachusetts General Laws, all as
amended, and any other federal, state or local statute, law, or ordinance,
concerning the terms and conditions of the Purchase Agreement, the Note and/or
the business relationship, the performance under the Purchase Agreement, the
Note and/or the business relationship; and any claim arising under common law or
by public policy, except claims or proceedings necessary to enforce the
provisions of this Agreement and claims that cannot be waived as a matter of
law. It is understood and agreed that this Agreement constitutes a full and
final release covering all known, unknown, anticipated and unanticipated
injuries, debts, claims or damage that the TXHD Releasors have, which have
arisen, or which may have arisen, in connection with the Purchase Agreement, the
Note and/or the business relationship between the Fund and the Company, as well
as those injuries, debts, claims or damages not known or disclosed which have
arisen, or may have arisen, from said business dealings, up to the date that the
TXHD Releasors sign this Agreement. This waiver and release does not include the
Company’s rights to enforce this Agreement and any action or claim that cannot
be waived as a matter of law.

 

 2 of 42 

  

 

b) The TXHD Releasors further waive any and all rights or benefits that the TXHD
Releasors do not know or suspect to exist at the time of its execution of this
Agreement which, if known by them, would have materially affected this
Settlement with the Fund. The TXHD Releasors agree that this is a complete and
final Settlement and specifically affirms their intention to release not only
those claims against Auctus which they know about, but also those claims about
which they do not know. The TXHD Releasors also stipulate and agree that the
consideration provided pursuant to this Agreement is in full and complete
satisfaction of any claims, including but not limited to such claims related to
or arising out of the Purchase Agreement, the Note, and/or the Company’s
business relationship with the Fund, through and including the last day of the
Effective Date.

 

THE TXHD RELEASORS UNDERSTAND THAT, BY ENTERING INTO THIS AGREEMENT, THEY NO
LONGER HAVE THE RIGHT TO ASSERT ANY CLAIM, ARBITRATION OR LAWSUIT OF ANY KIND
ATTEMPTING TO RECOVER MONEY OR ANY OTHER RELIEF AGAINST ANY AUCTUS RELEASEE FOR
ANY CLAIM, INCLUDING BUT NOT LIMITED TO ANY ACTS OR INJURIES RELATED TO OR
ARISING OUT OF THE PURCHASE AGREEMENT, THE NOTE AND/OR THE BUSINESS RELATIONSHIP
BETWEEN AND AMONG TXHD AND AUCTUS THROUGH THE EFFECTIVE DATE, EXCEPT AS
INDICATED IN THE PREVIOUS PARAGRAPH.

 

c) The TXHD Releasors, as may be applicable, acknowledges that they have been
advised, in writing, to consult with an attorney of their choice prior to
signing this Agreement. The TXHD Releasors further acknowledge that they have
had the opportunity to consult with an attorney of their choice with respect to
all terms and conditions set forth in this Agreement and to have the advice of
counsel with respect to their decision to sign and enter into this Agreement.
The TXHD Releasors, as may be applicable, acknowledge that the Fund has offered
them sufficient time to consider the terms and conditions of this Agreement, to
consult with counsel of their choice, and to decide whether to sign and enter
into this Agreement.

 

4. General Release of All Claims by the Fund.

 

a) Auctus Fund, LLC, on its own behalf and on behalf of its predecessors,
parents, affiliates, subsidiaries, divisions, successors and assigns, and its
respective trustees, officers, directors, agents, representatives, employees,
principals, shareholders, heirs, executors, administrators, attorneys, and
assigns (collectively the “Auctus Releasors”), hereby release Textmunication
Holdings, Inc., and its respective predecessors, parents, affiliates,
subsidiaries, divisions, successors and assigns, and their respective trustees,
officers, directors, agents, representatives, employees, principals,
shareholders, heirs, executors, administrators, attorneys, and assigns
(collectively hereinafter the “TXHD Releasees”), from any and all liability,
actions, claims, damages, expenses or costs of whatever nature, including but
not limited to compensatory damages, punitive damages, equitable relief and
attorneys’ fees and costs, related to or arising out of the Purchase Agreement,
the Note and/or business relationship between and among the Fund and the
Company. The Parties agree that this release of claims is intended to be a
broadly construed “General Release” and includes any dispute, action or claim
that is known or unknown to the Auctus Releasors, including but not limited to,
claims based on a breach of an express or implied contract; breach of the
covenant of good faith and fair dealing; any action arising in tort, including,
but not limited to, securities fraud, fraud and deceit, negligent
misrepresentation, libel, slander, defamation, and/or any other claims arising
from intentional or negligent misconduct; and any and all other claims arising
under Chapters 93A, or other Chapters of the Massachusetts General Laws, all as
amended, and any other federal, state or local statute, law, or ordinance,
concerning the terms and conditions of the Purchase Agreement, the Note and/or
the business relationship, the performance under the Purchase Agreement, the
Note and/or the business relationship; and any claim arising under common law or
by public policy, except claims or proceedings necessary to enforce the
provisions of this Agreement and claims that cannot be waived as a matter of
law. It is understood and agreed that this Agreement constitutes a full and
final release covering all known, unknown, anticipated and unanticipated
injuries, debts, claims or damage that the Auctus Releasors have, which have
arisen, or which may have arisen, in connection with the Purchase Agreement, the
Note and/or the business relationship between the Fund and the Company, as well
as those injuries, debts, claims or damages not known or disclosed which have
arisen, or may have arisen, from said business dealings, up to the date that the
Auctus Releasors sign this Agreement. This waiver and release does not include
the Fund’s rights to enforce this Agreement and any action or claim that cannot
be waived as a matter of law.

 

 3 of 42 

  

 

b) The Auctus Releasors further waive any and all rights or benefits that the
Auctus Releasors do not know or suspect to exist at the time of its execution of
this Agreement which, if known by them, would have materially affected this
Settlement with the Fund. The Auctus Releasors agree that this is a complete and
final Settlement and specifically affirms their intention to release not only
those claims against TXHD which they know about, but also those claims about
which they do not know. The Auctus Releasors also stipulate and agree that the
consideration provided pursuant to this Agreement is in full and complete
satisfaction of any claims, including but not limited to such claims related to
or arising out of the Purchase Agreement, the Note, and/or the Fund’s business
relationship with the Company, through and including the last day of the
Effective Date.

 

THE AUCTUS RELEASORS UNDERSTAND THAT, BY ENTERING INTO THIS AGREEMENT, THEY NO
LONGER HAVE THE RIGHT TO ASSERT ANY CLAIM, ARBITRATION OR LAWSUIT OF ANY KIND
ATTEMPTING TO RECOVER MONEY OR ANY OTHER RELIEF AGAINST ANY TXHD RELEASEE FOR
ANY CLAIM, INCLUDING BUT NOT LIMITED TO ANY ACTS OR INJURIES RELATED TO OR
ARISING OUT OF THE PURCHASE AGREEMENT, THE NOTE AND/OR THE BUSINESS RELATIONSHIP
BETWEEN AND AMONG AUCTUS AND TXHD THROUGH THE EFFECTIVE DATE, EXCEPT AS
INDICATED IN THE PREVIOUS PARAGRAPH.

 

 4 of 42 

  

 

c) The Auctus Releasors, as may be applicable, acknowledges that they have been
advised, in writing, to consult with an attorney of their choice prior to
signing this Agreement. The Auctus Releasors further acknowledge that they have
had the opportunity to consult with an attorney of their choice with respect to
all terms and conditions set forth in this Agreement and to have the advice of
counsel with respect to their decision to sign and enter into this Agreement.
The Auctus Releasors, as may be applicable, acknowledge that the Fund has
offered them sufficient time to consider the terms and conditions of this
Agreement, to consult with counsel of their choice, and to decide whether to
sign and enter into this Agreement.

 

5. Dismissal of the Litigation with Prejudice. Within thirty (30) days after the
delivery of the Consideration and authorization for the conversion of the
Settlement Shares, to the Fund, as set forth in Section 2 above, the Parties,
through counsel, will cause a Stipulation of Dismissal with Prejudice, in the
form attached hereto as Exhibit C, and with all rights of appeal waived, to be
filed in the Litigation with the U.S. District Court. The Parties covenant and
agree that they will instruct their counsel to cooperate in order to accomplish
a full and final dismissal of the Litigation with prejudice.

 

6. Covenant Not to Sue. A “covenant not to sue” is a legal term which means that
a Party promises not to file a lawsuit or other legal claim against the other
Party. The Parties promise not to file a lawsuit, arbitration proceeding,
administrative proceeding, or any other legal claim against the other Party’s
Releasees. It is different from the Waiver and Release of All Claims contained
in the section above. Besides waiving and releasing the claims covered by the
Waiver and Release of All Claims, each Party agrees never to sue any of the
other Party’s Releasees in any court, arbitration proceeding, administrative
proceeding or otherwise, for any claim released in this Agreement.
Notwithstanding this Covenant Not to Sue, either Party may bring a claim against
the other Party to enforce this Agreement, and may bring any other claim that
cannot legally be waived.

 

7. Nondisparagement. Each Party on his/her/its own behalf and on behalf of their
predecessors, parents, affiliates, subsidiaries, divisions, successors and
assigns, and its respective trustees, officers, directors, agents,
representatives, employees, principals, shareholders, heirs, executors,
administrators, attorneys, and assigns agrees to refrain from disseminating,
uttering or publishing (including, but not limited to, written, oral, or
electronic publication) any disparaging, derogatory or negative statements,
comments or remarks concerning the other Party. Each Party agrees to instruct
its officers, staff and administrative personnel to refrain from uttering or
publishing (including, but not limited to, written, oral, or electronic
publication) any disparaging, derogatory or negative statements, comments, or
remarks concerning the other Party.

 

8. Escrow / Agreement for Judgment. (a) As security for its performance under
the provisions of this Agreement, the Fund shall hold through its designated
agent, Philip M. Giordano, Esq. as escrow agent (the “Escrow Agent”), a
Complaint and Agreement for Judgment, in the forms attached hereto as Exhibits D
and E (the “Escrowed Documents”). Upon an event of default or breach of this
Agreement, the Fund shall be authorized to immediately release the Exhibits from
escrow and file the Complaint and the Agreement for Judgment in the U.S.
District Court for the District of Massachusetts. By this Agreement, the Company
hereby designates Keen Ellsworth, Esq. (hereinafter “Registered Agent”), of
Ellsworth & Bennion, at 777 N. Rainbow Boulevard, Suite 270, Las Vegas, Nevada
89107, or at such address as the Registered Agent may, from time to time,
establish, as its authorized agent for service of process of the Summons,
Complaint, Agreement for Judgment and other such related filings thereto. Upon a
claim of a breach, the Fund shall deliver a notice to the Escrow Agent of the
event causing the alleged breach, with a copy (electronic, email, fax, or
otherwise) to the Registered Agent. TXHD shall have five (5) business days to
deliver its response notice to the Escrow Agent regarding such breach. A failure
to timely respond by TXHD shall be deemed a waiver. The Escrow Agent may
reasonably rely, in good faith, on such notices or may seek the court’s
determination of the existence of a breach.

 

 5 of 42 

  

 

(b) The Escrow Agent acts hereunder as a depositary only, is not taking title to
the Escrowed Documents and is not responsible or liable in any manner whatsoever
for any aspect of the management, maintenance or care of the Escrowed Documents.
The Escrow Agent shall not be liable for acting upon any written notice,
request, waiver, consent, receipt or other instrument or document which the
Escrow Agent, in good faith, believes to be genuine and what it purports to be.
It is understood and agreed that the duties of the Escrow Agent hereunder are
purely ministerial in nature and that he shall not be liable for any error of
judgment, fact or law, or any act done or omitted to be done. The Escrow Agent’s
determination as to whether an event or condition has occurred, or been met or
satisfied, or as to whether a provision of this Agreement has been complied
with, or as to whether sufficient evidence of the event or condition or
compliance with the provision has been furnished to it, shall be final and
binding on the parties hereto and shall not subject the Escrow Agent to any
claim, liability or obligation whatsoever, even if it shall be found that such
determination was improper and incorrect. If, at any time the Escrow Agent shall
receive conflicting notices, claims, demands or instructions with respect to the
Escrow Documents, he shall be permitted to withhold action pending a
determination by an arbitration panel or Court of his obligations. The Escrow
Agent may resign at any time for any reason upon written notice given to the
Parties of not less than ten (10) calendar days prior to its effectiveness. The
Parties agree to indemnify and hold harmless the Escrow Agent for any act, taken
in good faith. Nothing in this Agreement or in any Settlement Document precludes
the Escrow Agent from representing, or continuing to represent, as counsel to
Auctus, and TXHD expressly waives, directly and indirectly, any conflict of
interest, actual or apparent, by the Escrow Agent acting in his capacity as
counsel to Auctus. The Escrow Agent shall be under no obligation to institute or
defend any actions, suits or legal proceedings in connection herewith or take
any other action likely to involve him in expense unless first indemnified to
his reasonable satisfaction.

 

9. Voluntary and Knowing Agreement. Each Party hereby warrants and represents
that:

 

  ● It is competent, as a matter of law, to enter into this Agreement;         ●
It has been advised and encouraged in writing by the other Party to consult with
an attorney before signing this Agreement;         ● It has consulted with an
attorney before signing this Agreement;

 

 6 of 42 

  

 

  ●  It has relied on its own judgment and that of its counsel regarding the
consideration for and language of this Agreement;         ● The signatories have
been authorized, as necessary, to execute this Agreement;         ● It
understands this document and has obtained answers to questions which it has
raised about the document; and,         ● No statements made by any other Party
have in any way coerced or influenced it to execute this Agreement.

 

10. No Admission of Liability. It is agreed and understood that, by entering
into this Agreement, there is no admission of liability or wrongdoing by any
Party whatsoever. This Agreement arises solely from the Parties’ desire to
resolve expeditiously the Purchase Agreement, the Note, and/or the business
relationship between and among Auctus and TXHD, on mutually beneficial terms and
conditions, and to avoid any disputes or costs related thereto. The existence
and execution of this Agreement shall not be considered, and shall not be
admissible, in any proceeding as an admission by either Party.

 

11. Termination of the Purchase Agreement, and Satisfaction of the Note. The
Parties agree that, upon the expiration of the term of the Leak-Out Agreement
and the conversion of the entirety of the amount of the Settlement Shares, as
provided herein, each Party agrees and acknowledges that the Purchase Agreement
and the Note are, and shall be, immediately terminated, and shall have no
further force and effect. Notwithstanding anything to the contrary contained in
this Settlement Agreement, if the Company breaches any of the provisions
contained in this Settlement Agreement, then the Fund, in the Fund’s sole
discretion, may terminate this Settlement Agreement and the Leak-Out Agreement
(with the understanding that the Settlement Agreement and the Leak-Out Agreement
shall have no further force and effect if terminated).

 

12. Costs and Attorneys’ Fees. Each Party understand and agree that each Party
will be solely responsible for all expenses incurred by them respectively or on
their behalf, including but not limited to their respective attorneys’ fees,
costs, and disbursements pertaining to any and all matters.

 

13. Governing Law/Forum. This Agreement shall be construed in accordance with
the laws, including the law of conflicts, of the State of Nevada, without
reference to its conflicts/choice of law rules, and, where applicable, under
federal law. Any controversy which may arise between the Parties relating to
this Agreement, its enforcement or otherwise shall be brought in the federal or
state courts, sitting in Boston, Suffolk County, Commonwealth of Massachusetts.
The prevailing Party shall have the right, under this Agreement, to collect
costs and/or reasonable attorneys’ fees.

 

14. Entire Agreement. This Agreement constitutes the complete understanding
between and among TXHD and Auctus and supersedes all prior agreements and
understandings, oral or written, between the Parties hereto, including but not
limited to the Purchase Agreement and the Note. No other promises or agreements,
either express or implied, shall be binding unless in writing and signed by the
Parties after the execution of this Agreement.

 

 7 of 42 

  

 

15. Severability. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable for any reason, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal, invalid or
unenforceable part, term or provision shall be deemed not to be a part of this
Agreement. Upon any finding by a court of competent jurisdiction that any of the
waivers or releases contained in this Agreement are illegal, invalid or
unenforceable, the Parties agree, at the other Party’s request, to execute
promptly a waiver and release of comparable scope that is legal and enforceable.

 

16. No Waiver. The failure of any of the Parties to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 

17. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by overnight
delivery carrier of national reputation, sent by facsimile transmission (and
immediately after transmission receipt of which has been confirmed by telephone
by the sender) or sent by certified, registered or express mail, postage
prepaid. Any such notice shall be deemed given when so delivered personally,
sent by overnight delivery, or sent by facsimile transmission (and immediately
after transmission receipt of which has been confirmed by telephone by the
sender) or, if mailed, when confirmation of receipt has been received, as
follows:

 

(i) If to Auctus to:

 

Auctus Fund, LLC

101 Arch Street, Suite 2010

Boston, Massachusetts 02110

Attn: Alfred Sollami, Manager

 

With copies to:

 

Philip M. Giordano, Esq.

Giordano & Company, P.C.

REED & GIORDANO, P.A.

47 Winter Street, Suite 800

Boston, Massachusetts 02108-4774

 

(ii) If to the Company:

 

Textmunication Holdings, Inc.

Attn: David Thielen

1940 Contra Costa Blvd.

Pleasant Hill, California 94523

 

 8 of 42 

  

 

With copies to:

 

Keen Ellsworth, Esq.

Ellsworth & Bennion

777 N. Rainbow Boulevard, Suite 270

Las Vegas, Nevada 89107

 

Any Party may, by notice given in accordance with this paragraph to the other
Party, designate another address or person for receipt of notices hereunder.

 

18. Execution. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but which together shall constitute one
Agreement.

 

19. Amendment. This Agreement may not be amended orally, but may only be amended
by a written instrument signed by both Parties.

 

REMAINDER OF THIS PAGE INTENTIONAL LEFT BLANK

 



 9 of 42 

  

 

THE FUND AND THE COMPANY ACKNOWLEDGE THAT THEY HAVE READ THIS
AGREEMENT, UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO IT.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement under as a
sealed instrument, as of June 26, 2017.

 

[ex10-1_001.jpg]

 



 10 of 42 

  

 

EXHIBIT “A”

 

 11 of 42 

  

 

LEAK-OUT AGREEMENT

 

This LEAK-OUT AGREEMENT (hereinafter the “Agreement”) is made and entered into
as of this 23rd day of June, 2017 (hereinafter the “Effective Date”), by and
between Auctus Fund, LLC (hereinafter “Auctus” or the “Fund”) and Textmunication
Holdings, Inc. (hereinafter “TXHD” or the “Company”). The Fund includes any
affiliate or controlling person of Auctus, and any other agent, representative
or other person with whom the Fund is acting in concert.

 

RECITALS

 

A. The Fund and the Company have entered into a Securities Purchase Agreement,
dated July 22, 2016 by and between the Fund and the Company (hereinafter the
“SPA” or the “Purchase Agreement”), pursuant to which the Fund purchased a
certain Convertible Promissory Note issued on July 22, 2016, in the principal
amount of $237,750.00 (hereinafter the “Note”);

 

B. Pursuant to that certain Settlement and Mutual General Release Agreement
(hereinafter the “Settlement Agreement”), by and between the Fund and the
Company, dated as of even date herewith, Fund has agreed to enter into this
Agreement, which shall restrict the public sale, assignment, transfer,
conveyance, hypothecation or alienation of all shares of the Company’s common
stock issuable upon conversion of the Note (hereinafter the foregoing shares,
collectively, the “Shares”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1. Except as otherwise expressly provided herein, and provided that the Company
has not breached any of the provisions of the Settlement Agreement, commencing
on the execution and delivery of this Agreement and ending on November 23, 2017
(the “Leak-Out Period”), Fund may only publicly sell its Shares acquired through
the conversion of the Note, subject to the following conditions:

 

1.1 At any time during the Leak-Out Period, Fund may publicly sell daily the
greater of 4,910,714 shares or 20% of the average daily trading volume over the
prior 10-day trading period.

 

1.2 All Shares subject to this Agreement will be subject to irrevocable
instructions delivered to the Transfer Agent, as defined in the Settlement
Agreement, concurrently herewith in form and substance satisfactory to the Fund
to ensure prompt compliance with the terms of this Agreement, including
providing for releases of the Shares or removal of legends as set forth in such
instructions. Such instructions will include a direction requiring the transfer
agent to deliver to each party to this Agreement upon request a report setting
forth the shareholdings of each party hereto and any transfers of such shares
that may have occurred.

 

 12 of 42 

  

 

1.3 The Fund agrees that it will not, directly or indirectly, engage in any
short selling, hypothecation of Shares or by any other manner or method sell or
lend Shares that would be averse to the publicly traded shares of Company during
the Leak-Out Period.

 

1.4 Any transferee of any of the Shares covered by this Agreement, other than
purchaser transactions permitted under a waiver by the Company pursuant to
Section 2 or purchaser transactions in the open market, shall be subject to all
of the terms and conditions of this Agreement, including, without limitation,
all restrictions on the resale of such Shares, and for all such purposes, any
such transferee shall be a “Fund” as defined herein.

 

1.5 Any purported transfer of Shares in violation of this Agreement shall be
void and of no force or effect, and no such transfer shall be made or recorded
on the books of the Company.

 

2. Notwithstanding anything to the contrary set forth herein, the Company may,
in its sole discretion and in good faith, at any time and from time to time,
waive any of the conditions or restrictions contained herein.

 

3. In the event of: (a) a completed tender offer to purchase all or
substantially all of the Company’s issued and outstanding securities; or (b) a
merger, consolidation or other reorganization of the Company with or into an
unaffiliated entity, then this Agreement shall terminate as of the closing of
such transaction and the Shares restricted pursuant hereby shall be released
from such restrictions.

 

4. Except as otherwise provided in this Agreement or any other agreements
between the parties hereto, the Fund shall be entitled to its respective
beneficial rights of ownership of the Shares, including the right to vote the
Shares for any and all purposes.

 

5. All notices and other communications hereunder shall be in writing and shall
be acceptable if (a) delivered personally or by telecopy, or (b) if sent by
registered or certified mail (return receipt requested) and postage prepaid, or
(c) if sent by reputable overnight courier, so long as the parties to this
Agreement receive such notices at the addresses set forth in the Agreement or at
such other address for a party as shall be specified by like notice. All notices
shall be deemed to be given on the same day if delivered by hand or telecopy or
on the following business day if sent by overnight delivery or the second
business day following the date of mailing.

 

6. The resale restrictions on the Shares set forth in this Agreement shall be in
addition to all other restrictions on transfer imposed by applicable United
States and state securities laws, rules and regulations.

 

7. If the Company or Fund fails to fully adhere to the terms and conditions of
this Agreement, such party shall be liable to the other party hereto for any
damages suffered by any party hereto by reason of any such breach of the terms
and conditions hereof. Fund agrees that in the event of a breach of any of the
terms and conditions of this Agreement by Fund, that in addition to all other
remedies that may be available in law or in equity to the non-defaulting
parties, the non-defaulting party may seek a preliminary and permanent
injunction, without bond or surety, and an order of a court requiring such
defaulting Fund to cease and desist from violating the terms and conditions of
this Agreement and specifically requiring such Fund to perform his/her/its
obligations hereunder is fair and reasonable by reason of the inability of the
parties to this Agreement to presently determine the type, extent or amount of
damages that the Company or its other shareholders may suffer as a result of any
breach or continuation thereof.

 

 13 of 42 

  

 

8. This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, and may not be amended except by a written
instrument executed by the parties hereto.

 

9. This Agreement shall be governed by and construed in accordance with the laws
of the State of Nevada. Any action brought by either party hereto against the
other concerning this Agreement shall be brought only in the federal or state
courts of the Commonwealth of Massachusetts, sitting in Boston, Suffolk County,
the Commonwealth of Massachusetts. In the event of default hereunder, the
non-defaulting party shall be entitled to recover reasonable attorney’s fees and
costs incurred in the enforcement of this Agreement.

 

10. The Parties each represent that before executing this Agreement each Party
has had the opportunity to consult with competent legal counsel of its own
choosing, carefully read the Agreement, and has been fully and fairly advised as
to its terms. The Parties hereto agree that any rule of law or decision that
would require interpretation of any claimed ambiguities in this Agreement
against the Party that drafted it has no application and is expressly waived.

 

11. This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original for all purposes and all of which shall be deemed,
collectively, one agreement. The parties hereto, and their respective successors
and assigns, are hereby authorized to rely upon the signature of each person on
this Agreement, which are delivered by facsimile, electronic signature or
scanned electronic e-mail attachment, as constituting a duly authorized,
irrevocable, actual, current delivery of this Agreement with original ink
signatures of each such person. Signatures of the parties transmitted by
facsimile or scanned e-mail attachment shall be deemed to be their original
signatures for all purposes. This Agreement shall become effective when executed
and delivered by the parties hereto.

 

12. In case any one or more of the provision contained in this Agreement is for
any reason held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and such invalid, illegal or unenforceable provision shall be
reformed and construed so that it will be valid, legal and enforceable to the
maximum extent permitted by law.

 

 14 of 42 

  

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Leak-
Out Agreement as of the day and year first above written.

 

 

TEXTMUNICATION HOLDINGS, INC.,

(the Company)

        a Nevada corporation         By: [ex10-1_002.jpg]         Its: CEO    
Wais Asefi, CEO

 

  AUCTUS FUND, LLC (the Fund)   a Delaware limited liability company   a Nevada
corporation         By: [ex10-1_003.jpg]         Its: Al Sollami - Manager    
[Name and Title]

 

 15 of 42 

  

 

EXHIBIT “B”

 

 16 of 42 

  

 

[TEXTMUNICATION HOLDINGS, INC.]

 

June ___, 2017

 

Worldwide Stock Transfer, LLC

1 University Plaza, Suite 505

Hackensack, NJ 07601

 

Re: Irrevocable Letter of Instruction

 

Ladies and Gentlemen:

 

Textmunication Holdings, Inc., a Nevada corporation (the “Company”) and Auctus
Fund, LLC (the “Investor”) have entered into a Settlement Agreement, dated as of
June 23, 2017 (the “Agreement”) providing for the issuance of Five Hundred and
Fifty Million (550,000,000) shares of common stock (the “Common Stock”) of the
Company to be issued to the Investor upon the conversion(s) of a Convertible
Promissory Note in the principal amount of $237,750.00 (the “Note”). The Note
was originally issued on July 22, 2016.

 

A copy of the Settlement Agreement, the Leak-Out Agreement (collectively, with
the Settlement Agreement, the “Agreements”) and the Note are attached hereto.
You should familiarize yourself with your issuance and delivery obligations, as
transfer agent, contained therein. The shares to be issued are to be registered
in the names of the registered holder of the securities submitted for conversion
or exercise.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of the Company’s Common Stock, (initially 550,000,000 shares)
for issuance upon conversion of the Note, in accordance with the terms thereof.
The amount of Common Stock so reserved may be increased, from time to time, by
written instructions of the Company or the Investor.

 

The ability to convert in accordance with the terms of the Settlement Agreement,
Leak- Out Agreement and the Note in a timely manner is a material obligation of
the Company under the Agreements and the Note. Time is of the essence. Your firm
is hereby irrevocably authorized and instructed to issue shares of common stock
of the Company (without any restrictive legend providing the shares of Common
Stock are held and maintained in accordance with the Leak-Out Agreement) to the
Investor without any further action or confirmation by the Company (from
reserve), but in the event there are insufficient reserve shares of Common Stock
to accommodate a Conversion Notice (defined below), you and the Company agree
that a Conversion Notice must be completed using authorized, but unissued shares
of Common Stock that the Company has in its treasury): (A) upon your receipt
from the Investor of: (i) a notice of Conversion (the “Conversion Notice”), as
executed by the Investor; and (ii) an opinion of counsel of the Investor, in
form substance and scope customary for opinions of counsel in comparable
transactions (and as reasonably satisfactory to the Transfer agent), to the
effect that the shares of Common Stock of the Company issued to the Investor
pursuant to the Conversion Notice are not “restricted securities,” as defined by
Rule 144 and should be issued to the Investor without any restrictive legend;
and (B) the number of shares to be issued, pursuant to the Conversion Notice, is
less than 4.99% of the total issued Common Stock of the Company. The Investor
and the Company understands that Worldwide Stock Transfer, LLC (the “Transfer
Agent”) shall be required to perform any issuances or transfers of shares
pursuant to this letter unless the respective issuance or transfer of shares is
prohibited by a valid court order. If the Company informs you that there is a
court order prohibiting such issuances, then the Company must provide you with a
certified copy of such court order prior to the issuance deadline for the
respective conversion.

 

 17 of 42 

  

 

The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor. Your firm will not delay in processing any Conversion Notices
owing to the fact that the Company is, or may be, in arrears of its payment of
its fees and other monies owed to your firm, the Investor agrees to pay the cost
of processing the Conversion Notice a sum not to exceed $150.00 (including any
related cancellation and DWAC fees) for each such transaction.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

The Company agrees that in the event that your company resigns as the Company’s
transfer agent, the Company shall engage a suitable replacement transfer agent
that will agree to serve as transfer agent for the Company and be bound by the
terms and conditions of these Irrevocable Instructions within no more than five
(5) business days. The Company shall not terminate the Transfer Agent as the
Company’s transfer agent without a signed consent from the Investor.

 

The Investor is intended to be and is a third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made with
the prior written consent of the Investor.

 

 18 of 42 

  

 

    Very truly yours,           TEXTMUNICATION HOLDINGS, INC.      
                          By:          Name: Wais Asefi     Title: Chief
Executive Officer

 

ACKNOWLEDGED AND AGREED:             WORLDWIDE STOCK TRANSFER, LLC  
                                                    By:          Name: Yonah J.
Kopstick     Title: Vice-President    

 

 19 of 42 

  

 

EXHIBIT “C”

 

 20 of 42 

  

 

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS

 

  :   AUCTUS FUND, LLC, :     :                                       Plaintiff,
:   : Civil Action No. 1:17-CV-10504-IT               v. :     :  
TEXTMUNICATION HOLDINGS, INC., :     :  
                                    Defendant. :     :  

 

STIPULATION OF DISMISSAL WITH PREJUDICE

 

Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, the
Plaintiff, Auctus Fund, LLC (hereinafter the “Plaintiff”) and the Defendant,
Textmunication Holdings, Inc. (hereinafter the “Defendant,” and, with the
Plaintiff, the “Parties” and each a “Party”) hereby stipulate and agree to the
dismissal of all claims, counterclaims, crossclaims or otherwise, that were
brought, or could have been brought, against any Party in the above-captioned
action. All rights of appeal are hereby waived and each Party shall bear its own
costs and attorneys’ fees.

 

Respectfully submitted,   Respectfully submitted, PLAINTIFF, Auctus Fund, LLC,  
DEFENDANT, Textmunication Holdings, Inc.,       By its Attorneys,   By its
Attorneys,       /s/ Philip M. Giordano   /s/ Aaron Hutchins Philip M. Giordano,
Esq. (BBO #193530)   Aaron Hutchins, Esq. (BBO # 672286) Giordano & Company,
P.C.   HUTCHINS LAW, P.C. REED & GIORDANO, P.A.   6 Maple Street, Suite 201 47
Winter Street, Suite 800   Northborough, Massachusetts 01532 Boston,
Massachusetts 02108-4774   Telephone: (508) 393-6060 Telephone: (617) 723-7755  
Facsimile: (508) 630-1709 Facsimile: (617) 723-7756   Email:
ahh@attorneyhutchins.com Email: pgiordano@reedgiordano.com  

 

Dated: June ___, 2017

 

 21 of 42 

  

 

CERTIFICATE OF SERVICE

 

I, Philip M. Giordano, do hereby certify that on the day of June ___, 2017, I
caused to be served a true and correct copy of the Stipulation of Dismissal with
Prejudice, as filed by and through the District Court’s electronic filing/ECF
system and that such true copy is available for downloading and viewing by all
counsel of record.

 

Dated: June___, 2017   /s/ Philip M. Giordano     Philip M. Giordano

 

 22 of 42 

  

 

EXHIBIT “D”

 

 23 of 42 

  

 

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

 

      :   AUCTUS FUND, LLC, :     :  
                                                  Plaintiff, :   : Civil Action
No.________________________                   v. :     :   TEXTMUNICATION
HOLDINGS, INC., :     :  
                                                  Defendant. :     :        

 

COMPLAINT AND DEMAND FOR JURY TRIAL

 

I. INTRODUCTION

 

1. The Plaintiff, Auctus Fund, LLC, (hereinafter “Auctus” or the “Fund”),
respectfully submits its Complaint and Demand for Jury Trial (hereinafter the
“Complaint”) against the Defendant, Textmunication Holdings, Inc. (hereinafter
the “Company” or “TXHD”) in the above-captioned action. The Plaintiff’s
allegations, as set out herein, are asserted for damages arising from, and
resulting from the Defendant’s violations of the following:

 

a) breach of contract.

 

2. The Plaintiff further alleges that, as a result and as caused by the
Defendant’s breaches of contract, Auctus has suffered lost revenue, lost profits
and prospective business, together with its injuries and damages.

 

3. The Plaintiff respectfully requests that its causes of action against the
Defendant proceed to a trial by jury, that judgment be entered against the
Defendant and that Auctus be awarded its compensatory damages and losses, costs,
interest, plus multiple and/or punitive damages, attorneys’ fees, equitable and
declaratory relief, and any such other relief as this Honorable Court deems just
and appropriate.

 

 24 of 42 

  

 

II. PARTIES

 

4. The Plaintiff, Auctus Fund, LLC, is a Delaware limited liability company with
its address at 101 Arch Street, 20th Floor, Boston, Suffolk County,
Massachusetts 02110.

 

5. Upon information and belief, the Defendant, Textmunication Holdings, Inc., is
a corporation, duly organized under the laws of the State of Nevada, Entity No.
E0524932013-3 and Nevada Business ID NV20131637442, with headquarters located at
1940 Contra Costa Road, Pleasant Hill, California, 94532. The Defendant is a
public corporation, trading under the symbol “TXHD,” and is registered with the
U.S. Securities and Exchange Commission and the various state securities
authorities including but not limited to, upon information and belief, the
Commonwealth of Massachusetts. Defendant TXHD’s transfer agent is Worldwide
Stock Transfer, LLC (hereinafter “Worldwide” or the “Transfer Agent”), located
at 1 University Plaza, Suite 505, Hackensack, New Jersey 07601.

 

III. JURISDICTION AND VENUE

 

6. The Plaintiff asserts that this Honorable Court has jurisdiction over this
action under 28 U.S.C. § 1332 because the Parties are of complete diversity and
the amount in controversy exceeds $75,000.00.

 

7. The Plaintiff further contends that, pursuant to 28 U.S.C. § 1391(b), venue
is proper in the District of Massachusetts in that, pursuant to the Transaction
Documents (defined below), the Parties agreed that any and all disputes between
and/or among them shall be brought, inter alia, in the federal court in the
District of Massachusetts. Additionally, this Court is such District where the
Plaintiff is headquartered and has its principal place of business, and is where
the violative conduct described herein is alleged to have occurred.

 

 25 of 42 

  

 

8. This Court has personal jurisdiction, generally and specifically, over the
Defendant by express terms of the Transaction Documents, and as arising from its
extensive business contacts, generally over time and specifically in its
business dealings with the Plaintiff, within the Commonwealth of Massachusetts.

 

IV. FACTUAL BACKGROUND

 

9. On or about June 23, 2017, the Plaintiff and the Defendant executed a
Settlement Agreement and a Leak-Out Agreement, with Exhibits thereto
(hereinafter the “Agreements”), in the forms attached, restated and incorporated
by reference hereto as Exhibits 1 and 2.

 

10. The Parties executed the Agreements in order to settle and resolve a pending
litigation in this Honorable Court, styled as Auctus Fund, LLC v. Textmunication
Holdings, Inc., Dkt. No. 1:17-CV-10504-IT (D. Mass.)(Talwani, J.)(hereinafter
the “Prior Litigation”).

 

11. Pursuant to the Agreements, inter alia, the Defendant agreed to authorize
and reserve Five Hundred – Fifty Million (550,000,000) shares (hereinafter the
Settlement Shares”) of the Company’s common stock (hereinafter the “Common
Stock”) for issuance upon full conversion of the outstanding obligations of
TXHD, in accordance with the terms of the Agreements, a certain Securities
Purchase Agreement (hereinafter the “Purchase Agreement”) and a certain
Convertible Promissory Note (hereinafter the “Note”, collectively, inter alia,
with the Purchase Agreement, as the “Transaction Documents”), in the forms
attached, restated and incorporated by reference hereto as Exhibits 3 and 4.

 

12. As a material part of the Agreements, the Defendant agreed that an Agreement
for Judgment in the amount of Four Hundred – Twenty – Five Thousand and 00/100
($425,000.00) Dollars (U.S.) (hereinafter the “Default Sum”) was to be held in
escrow, pending the authorization, reservation, issuance, and liquidation of the
Settlement Shares during the term of the Leak-Out Agreement, in the form
attached, restated and incorporated by reference hereto as Exhibit 5. By the
Agreement for Judgment and as provided in the Transaction Documents, the
Defendant further agreed that until paid, the Default Sum shall continue to
accrue the default interest rate of Twenty-Two and 00/100 (22.00%) percent per
year.

 

 26 of 42 

  

 

13. The Defendant has breached the Agreements and the Transaction Documents, and
is liable in the amount of Four Hundred – Twenty – Five Thousand and 00/100
($425,000.00) Dollars (U.S.), with the default interest accruing at the rate of
Twenty-Two and 00/100 (22.00%) percent per year.

 

14. By the Defendant’s breach of the Agreements and the Transaction Documents,
the Plaintiff has suffered damages in the amount of Four Hundred – Twenty – Five
Thousand and 00/100 ($425,000.00) Dollars (U.S.), with the default interest
accruing at the rate of Twenty-Two and 00/100 (22.00%) percent per year.

 

V. VIOLATIONS OF LAW

 

COUNT I – BREACH OF CONTRACT

 

15. The Plaintiff reasserts Paragraphs 1 through 14 of the Complaint, together
with Exhibits, and restates and incorporates them herein by reference.

 

16. On or about June 23, 2017, the Plaintiff and the Defendant executed a
Settlement Agreement and a Leak-Out Agreement, as settlement of the Defendant’s
obligations in the Transaction Documents and as a resolution of the Prior
Litigation, styled as Auctus Fund, LLC v. Textmunication Holdings, Inc., Dkt.
No. 1:17-CV-10504-IT (D. Mass.)(Talwani, J.).

 

 27 of 42 

  

 

17. The Plaintiff performed its obligations under the Agreements and the
Transaction Documents, and in good faith.

 

18. The Defendant, by its conduct described herein, has breached the Agreements
and the Transaction Documents, breaching its contract with the Plaintiff.

 

19. As a direct and proximate cause of the Defendant’s breaches of its contract,
the Plaintiff has suffered damages in the amount of Four Hundred – Twenty – Five
Thousand and 00/100 ($425,000.00) Dollars (U.S.), with the default interest
accruing at the rate of Twenty-Two and 00/100 (22.00%) percent per year, to its
detriment.

 

VI. REQUESTS FOR RELIEF

 

WHEREFORE, the Plaintiff, Auctus Fund, LLC, respectfully requests that this
Honorable Court grant it the following relief:

 

a) Determine that the Defendant, Textmunication Holdings, Inc., is liable under
Count I, for Breach of Contract, and for all damages, losses, and costs, as
alleged herein;

 

b) Determine and award the Plaintiff, Auctus Fund, LLC, its damages in the
amount of Four Hundred – Twenty – Five and 00/100 ($425,000.00) Dollars (U.S.),
with the default interest accruing at the rate of Twenty-Two and 00/100 (22.00%)
percent per year, as set forth herein;

 

c) Render a judgment on behalf of the Plaintiff, Auctus Fund, LLC, on all Counts
of the Complaint, and issue findings of fact and rulings of law, as necessary
and appropriate, that the Defendant, Textmunication Holdings, Inc., is liable,
in all respects;

 

d) Order, decide, adjudge, and determine that the liability of the Defendant,
Textmunication Holdings, Inc., is for all losses, injuries, and damages,
special, consequential, general, and/or otherwise, and for all interest and
costs, as alleged herein;

 

 28 of 42 

  

 

e) Award the Plaintiff, Auctus Fund, LLC, its costs, including, but not limited
to, filing fees, costs, expenses and interest, for being required to prosecute
this action;

 

f) Award the Plaintiff, Auctus Fund, LLC, its actual attorneys’ fees, for being
required to prosecute this action;

 

g) Enter judgment on behalf of the Plaintiff, Auctus Fund, LLC, on the
Complaint;

 

h) Order declaratory relief, as appropriate and as this Honorable Court deems
necessary; and/or

 

i) Any additional relief which this Honorable Court deems just and proper.

 

THE PLAINTIFF, AUCTUS FUND LLC,

DEMANDS A TRIAL BY JURY ON ALL COUNTS SO TRIABLE

 

  Respectfully Submitted,   PLAINTIFF, Auctus Fund LLC,       By its Attorneys,
          Philip M. Giordano, Esq. (BBO No. 193530)   Giordano & Company, P.C.  
REED & GIORDANO, P.A.   47 Winter Street, Suite 800   Boston, Massachusetts
02108-4774   Telephone: (617) 723-7755   Facsimile: (617) 723-7756   Email:
pgiordano@reedgiordano.com

 

Dated:_____ __ , 2017

 

 29 of 42 

  

 

EXHIBIT “1”

 

 30 of 42 

  

 

EXECUTED

SETTLEMENT AGREEMENT

AND MUTUAL GENERAL RELEASE

 

 31 of 42 

  

 

EXHIBIT “2”

 

 32 of 42 

  

 

EXECUTED

LEAK-OUT AGREEMENT

 

 33 of 42 

  

 

EXHIBIT “3”

 

 34 of 42 

  

 

EXECUTED

SECURITIES PURCHASE AGREEMENT

 

 35 of 42 

  

 

EXHIBIT “4”

 

 36 of 42 

  

 

EXECUTED

CONVERTIBLE PROMISSORY NOTE

 

 37 of 42 

  

 

EXHIBIT “5”

 

 38 of 42 

  

 

EXECUTED

AGREEMENT FOR JUDGMENT

 

 39 of 42 

  

 

EXHIBIT “E”

 

 40 of 42 

  

 

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS

 

        :   AUCTUS FUND, LLC, :     :  
                                           Plaintiff, :   : Civil Action
No.______________                 v. :     :   TEXTMUNICATION HOLDINGS, INC., :
    :                                              Defendant. :     :      

 

AGREEMENT FOR JUDGMENT

 

WHEREFORE, the Plaintiff, Auctus Fund, LLC, and the Defendant, Textmunication
Holdings, Inc., hereby stipulate and agree as follows:

 

j) Judgment shall enter on the Complaint, as filed by the Plaintiff, Auctus
Fund, LLC, in the above-captioned matter;

 

k) the Defendant, Textmunication Holdings, Inc., is hereby liable under Count I,
for Breach of Contract, and for all damages, losses, interest and costs, as
alleged in the Complaint;

 

l) the Plaintiff, Auctus Fund, LLC, is hereby awarded its damages in the amount
of Four Hundred – Twenty – Five Thousand and /100 ($425,000.00) Dollars (U.S.),
with the default interest accruing at the rate of Twenty-Two and 00/100 (22.00%)
percent per year and as alleged in the Complaint;

 

m) the Plaintiff, Auctus Fund, LLC, is hereby awarded its costs, including, but
not limited to, filing fees, costs, expenses and interest, as hereinafter
demonstrated by its filings with this Court, for being required to prosecute
this action;

 

 41 of 42 

  

 

n) the Plaintiff, Auctus Fund, LLC, is hereby awarded its attorneys’ fees, as
hereinafter demonstrated by its filings with this Court, for being required to
prosecute this action;

 

o) The Plaintiff, Auctus Fund, LLC, is hereby awarded equitable, injunctive,
declaratory and/or such other relief, as hereinafter demonstrated by its filings
with this Court, as appropriate and as the Court deems necessary and proper;
and/or

 

p) Any additional relief which this Honorable Court deems just and proper.

 

  Respectfully Submitted,     PLAINTIFF, Auctus Fund LLC,           By its
Attorneys,                 Philip M. Giordano, Esq. (BBO No. 193530)    
Giordano & Company, P.C.     REED & GIORDANO, P.A.     47 Winter Street, Suite
800     Boston, Massachusetts 02108-4774     Telephone: (617) 723-7755    
Facsimile: (617) 723-7756     Email: pgiordano@reedgiordano.com Dated:_______ __
, 2017          Respectfully submitted,     DEFENDANT, Textmunication Holdings,
Inc.,           By its Attorneys,                 Aaron Hutchins, Esq. (BBO #
672286) HUTCHINS LAW, P.C.     6 Maple Street, Suite 201     Northborough,
Massachusetts 01532     Telephone: (508) 393-6060     Facsimile: (508) 630-1709
Dated:________ __ , 2017   Email: ahh@attorneyhutchins.com

 



 42 of 42 

  

 

